Citation Nr: 0214150	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

The veteran initially filed a claim for service connection 
for a mental condition in June 1980.  The RO denied this 
claim in August 1980 and the veteran did not appeal.  The 
veteran thereafter filed a number of applications to reopen 
his claim for service connection for a mental condition which 
the RO denied, and which the veteran did not appeal; the last 
such decision was dated in June 1999.

Notwithstanding the veteran's appeal of a January 2001 rating 
decision that denied his application to reopen a claim of 
service connection for a psychiatric disability, 
characterized as schizophrenia, the Board finds that this 
appeal stems from an earlier rating decision in August 2000 
that also denied the veteran's application to reopen.  This 
is based on additional pertinent medical evidence that the RO 
received in October 2000 which, for the reasons noted below, 
constitutes new and material evidence.  In Muehl v. West, 13 
Vet. App. 159 (1999), the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) held that where, as here, pertinent 
evidence was presented or secured within one year of the date 
of the mailing of the notice of the initial decision, that 
evidence must be considered to have been filed in connection 
with that claim.  See Id. at 161-62.  Accordingly, since the 
evidence received in October 2000 was received within one 
year of the August 2000 rating decision, it is considered to 
have been filed with respect to that claim.  As such, 
although the April 2001 statement of the case identifies the 
January 2001 rating decision as the rating decision on 
appeal, the Board concludes that the veteran's appeal stems 
from the August 2000 rating decision.  The veteran filed a 
notice of disagreement with the assigned rating in February 
2001 and a statement of the case was issued in April 2001.  
The veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in March 2001.  



FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  In a June 1999 rating decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for a psychiatric disability.  Although notified 
of this decision, the veteran did not appeal.

3.  Evidence received since the June 1999 rating decision 
includes evidence that is not cumulative or duplicative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability, to include schizophrenia.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying the veteran's 
application to reopen a claim for service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a psychiatric disability, to 
include schizophrenia, has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this case, the veteran was provided notice of the VCAA in the 
April 2001 statement of the case.

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.  This is 
especially so in view of the favorable disposition of the 
veteran's application to reopen his claim for service 
connection for a psychiatric disability, to include 
schizophrenia.

Pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 2000 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the June 1999 rating 
decision consisted of the veteran's service medical records 
which are devoid of complaints or treatment of a psychiatric 
nature.  The evidence also included postservice medical 
records first evidencing psychiatric treatment at a VA 
medical facility in April 1979 for "anxiety reaction [with] 
tension".  In addition, a VA hospital summary dated in July 
1980 shows that the veteran was hospitalized for atypical 
psychosis and reflects his report of experiencing a 
noticeable change in the way he felt and acted following the 
death of his mother three years earlier.  Outpatient records 
in 1982 similarly reflect a diagnosis of atypical psychosis.  
Other evidence includes VA outpatient and hospital records 
dated from 1983 to 1997 which reflect diagnoses of 
schizophrenia.  The record further contains a VA examination 
report, dated in February 1999, that contains a diagnosis of 
paranoid schizophrenia, chronic, and the examiner's 
recommendation that VA "consider that the prodrome of [the 
veteran's] schizophrenia may have been active while in 
military service and that his schizophrenia may be service-
connected."

The evidence associated with the claims file since the June 
1999 rating decision includes VA outpatient records not 
previously obtained that are dated from 1975 to 1980.  These 
records reflect the veteran's complaints of nervousness.  Of 
particular significance is a treatment record dated within 
one year of the veteran's service discharge, in January 1976, 
containing findings from a pre-neuropsychiatric interview.  
The interviewer, a social worker, assessed the veteran as 
having "anxiety, possibly some disassociation and some 
paranoid ideation", and recommended that he be referred to 
the mental health clinic for further evaluation.  The social 
worker's suggestion of a possible psychotic component to the 
veteran's psychiatric disability is quite material to his 
claim to reopen since certain chronic diseases, including 
psychoses, although not manifest during service, shall be 
service-connected if they become manifest to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  In light of this and the fact that the 
veteran was subsequently diagnosed as having a psychotic 
disorder, the Board deems this new evidence to be so 
significant that it must be considered in order to fairly 
decides the merits of the service connection claim.

The Board acknowledges that the January 1976 record predates 
the June 1999 rating decision and that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are generally considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, the 
constructive notice doctrine does not apply to VA 
adjudications dated prior to the issuance by the Court of its 
decision in Bell, i.e. before July 21, 1992.  See Lynch v. 
Gober, 11 Vet. App. 22, 29 (1997), vacated and remanded on 
other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. 
Cir. 1998) (table), reinstated by Lynch v. West, 12 Vet. App. 
391 (1999); Damrel v. Brown, 6 Vet. App. at 246.  Thus, this 
report is considered new for purposes of reopening the claim.  
See Smith v. West, 12 Vet. App. 312, 315 (1999).

In sum, the evidence described above is new, in that it has 
been previously considered by agency decision makers, and is 
not cumulative or duplicative of evidence previously 
considered.  It is also material, in that it is relevant and 
probative, and is so significant that it must be considered 
to fairly decide the merits of the claims.  Hence, the Board 
finds that the criteria for reopening the claim for service 
connection for a psychiatric disability, to include 
schizophrenia, have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Now that the claim for service connection is reopened, the 
Board finds that additional development is warranted with 
respect to this claim, pursuant to the authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002)) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing this issue.



ORDER

As new and material evidence has been presented to reopen the 
claim for service connection for a psychiatric disability, to 
include schizophrenia, to this extent only, the appeal is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

